79 F.3d 1141
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Francis BRISCOE, Plaintiff-Appellant,v.William SMITH, Warden;  Parris N. Glendening, Governor;Kathleen K. Townsend, Lieutenant;  Bishop L. Robinson,Secretary of Public Safety;  Richard Lanham, ParoleCommissioner;  Paul Davis, Deputy Commissioner;  Dan D.Zaccognini, Commissioner;  Michael Blount, Commissioner,Defendants-Appellees.
No. 95-7720.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 20, 1996.Decided:  March 12, 1996.

John Francis Briscoe, Appellant Pro Se.
Before HAMILTON and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
John Francis Briscoe, a Maryland inmate, claimed in this 42 U.S.C. § 1983 (1988) action that he was improperly denied parole in August 1995.   He also alleged that his next parole eligibility hearing was scheduled for 1997, although he previously had received annual hearings.   The district court dismissed the action pursuant to 28 U.S.C. § 1915(d) (1988).   We affirm in part and vacate and remand in part.


2
Briscoe's claim concerning the timing of his parole eligibility reviews is sufficient to survive dismissal under § 1915(d).   If there was a statutory or regulatory amendment which altered the definition of criminal conduct or increased the penalty by which a crime is punishable, that amendment should be analyzed for a possible ex post facto violation.   See California Dep't of Corrections v. Morales, 63 U.S.L.W. 4327 (U.S. Apr. 25, 1995) (No. 93-1462).   The record is devoid of any reference to any such amendment or regulation, rendering it impossible to conduct an analysis under Morales.   We therefore vacate the district court's decision with regard to this claim and remand for an analysis of the claim under the factors set forth in Morales.


3
To the extent that Briscoe appeals the district court's remaining findings, we have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Briscoe v. Smith, No. CA-95-2791-DKC (D.Md. Sept. 29, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED IN PART;  VACATED AND REMANDED IN PART